FILED
                            NOT FOR PUBLICATION
                                                                                      AUG 05 2015

                    UNITED STATES COURT OF APPEALS                                 MOLLY C. DWYER, CL
                                                                                    U.S. COURT OF APPEA


                            FOR THE NINTH CIRCUIT


 BAO QUN HUO,                                 No. 12-71126

              Petitioner,                     Agency No. A078-867-715

   v.                                         MEMORANDUM*

 LORETTA E. LYNCH, Attorney
 General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 6, 2015**
                               Pasadena, California


Before: FERNANDEZ and CLIFTON, Circuit Judges, and MUELLER,*** District
Judge.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
         The Honorable Kimberly J. Mueller, District Judge for the U.S. District
Court for the Eastern District of California, sitting by designation.

                                          1
        Petitioner Bao Qun Huo (“Petitioner”), native and citizen of the People’s

Republic of China, seeks review of the Board of Immigration Appeals’ (“BIA”)

dismissal of his appeal from the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and protection under the UN

Convention Against Torture (“CAT”). This court has jurisdiction under 8 U.S.C.

§ 1252(a). See Khan v. Holder, 584 F.3d 773, 779-80 (9th Cir. 2009). We review

questions of law de novo and findings of fact for substantial evidence. Haile v.

Holder, 658 F.3d 1122, 1125 (9th Cir. 2011). Findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.

8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

        The BIA’s finding that Petitioner failed to establish persecution or a

well-founded fear of persecution is supported by substantial evidence. See

Elias-Zacarias, 502 U.S. at 481 n.1. Petitioner argues the BIA erred in not

considering Zhou v. Gonzales, 437 F.3d 860 (9th Cir. 2006) in its decision. In that

case and as here, the petitioner did not practice Falun Gong, but Zhou was granted

withholding of removal and deemed eligible for asylum. However, in Zhou, a

warrant had been issued in China for petitioner’s arrest. Id. at 867. The court

therefore found a sufficient “individualized interest” supporting a reasonable fear

of arrest and punishment. Id. Here, there is no evidence of an “individualized

/////


                                            2
interest” in Petitioner, and there is no warrant for his arrest. AR 4; see also AR

185-188. The BIA did not err in not considering Zhou in its decision.

      An examination of the record also does not compel a conclusion that

Petitioner has experienced past persecution or a threat of future persecution

sufficient to find eligibility for asylum. Because Petitioner failed to establish

eligibility for asylum, he necessarily has failed to satisfy the more stringent

standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Petitioner did not address the CAT claim in his opening brief, it is

waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). We

therefore deny the petition insofar as it seeks review of the denial of the CAT

application.

      PETITION FOR REVIEW DENIED.




                                           3